Citation Nr: 0111356	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to the payment of death pension benefits on 
behalf of the appellant's eligible children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  He died in March 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  This matter was remanded by the 
Board in October 1998 and October 1999 for additional 
development.  The RO complied with the instructions on remand 
and returned the case to the Board for further appellate 
review.

The Board observes that the appellant submitted a claim for 
Dependency and Indemnity Compensation (DIC) benefits in March 
1994.  The RO denied this claim because it found that the 
appellant had intentionally and wrongfully caused the death 
of the veteran.  The appellant did not appeal this decision.  
At her personal hearing before the undersigned in February 
2001, the appellant testified that she was not responsible 
for the veteran's death.  If the appellant wishes to reopen 
her claim for DIC benefits, she may submit such a claim to 
the RO at any time.



FINDINGS OF FACT

1.  The veteran died in March 1994.

2.  The appellant and her eligible children received payments 
from the Social Security Administration no later than May 1, 
1994, and these payments included retroactive benefits 
payable from the time of the veteran's death.

3.  As of May 1, 1994, the appellant had excessive family 
income that precluded the payment of death pension benefits 
on behalf of her eligible children.


CONCLUSION OF LAW

The criteria for the payment of death pension benefits have 
not been met.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§§ 3.3(b), 3.23 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to the payment of 
death pension benefits on behalf of her children prior to the 
time at which they began to receive Social Security 
Administration (SSA) benefits.  The appellant originally 
claimed that, because she and her family received no SSA 
benefits until September 1994, they had no income between 
March and September 1994 and should be awarded pension 
benefits for that time period.

Subsequently, the appellant stated that she and her children, 
in fact, received SSA benefits since June 1994.  The RO 
granted death pension benefits effective April 1,1994 due to 
the death of the veteran and stopped the benefits effective 
May 1, 1994 due to excessive income.  Therefore, the 
appellant is now seeking the payment of death pension 
benefits for one additional month.  Finally, in her testimony 
before the undersigned in February 2001, the appellant 
reported that she waited for three months following the 
veteran's death for SSA benefits to begin, but that she did 
receive retroactive benefits at the time of the first 
payment.

Under the applicable law, VA improved nonservice-connected 
death pension benefits may be payable if the veteran had 
qualifying service under 38 U.S.C.A. § 1521(j) (West 1991), 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a war.  See 38 U.S.C.A. § 1541(a) (West 
1991).  In this case, the veteran served on active duty from 
March 1943 to March 1946.  This period represents service of 
more than ninety days during World War II, a period of war.  
See 38 U.S.C.A. § 101(8) (West 1991).  Therefore, the veteran 
had qualifying service under 38 U.S.C.A. §§ 1521(j), 1541(a) 
(West 1991).

Notwithstanding the above, the surviving spouse must also 
have an annual income that does not exceed the applicable 
maximum annual pension rate specified in 38 U.S.C.A. § 1541 
(West 1991).  For pension purposes, payments of any kind from 
any source will be counted as income during the 12 month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272 (2000).  
See 38 C.F.R. § 3.271 (2000).  In this case, the appellant 
apparently concedes that her receipt of SSA benefits 
constitutes excessive income for pension purposes, and has 
requested the payment of pension benefits only for the time 
period in which she and her children did not receive SSA 
benefits.

The claims file contains substantial, and often times 
conflicting, information concerning when the appellant and 
her children first received SSA benefits.  In the initial 
Report of Contact and printouts provided by the SSA, it was 
reported that the appellant and her three children received 
their initial SSA payments in April and May 1994.  They also 
received retroactive benefits from December 1993.

An August 1997 report from the SSA shows that the appellant 
began to receive benefits in April 1994.  However, the 
appellant submitted a September 1997 letter from the SSA that 
stated that she and her three children had received benefits 
since June 1994.  A subsequent Report of Contact stated that 
the September 1997 letter was incorrect and that the 
printouts on file were correct. 

In a letter received from the SSA in December 1998, it stated 
that the appellant received benefits as a widow with 
dependent children but did not identify the date or amount of 
payment.  In a January 1999 telephone call, the SSA reported 
that the appellant and her family began to receive SSA 
benefits in September 1993 and that these were converted to 
survivors benefits in March 1994.  A printout and analysis of 
SSA reports in December 2000 found that the appellant and two 
of her children began to receive benefits in April 1994 and a 
third child received benefits in May 1994.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against a grant of pension 
benefits subsequent to May 1, 1994.  Based upon information 
provided by the SSA, the latest date that the appellant and 
her children first received SSA benefits was in May 1994.  In 
addition, the appellant herself testified that the family 
received retroactive benefits from the SSA at the time of 
initial payment.  Accordingly, the Board finds that the 
appellant had an annual income that exceeded the applicable 
maximum annual pension rate for entitlement to nonservice-
connected death pension benefits as of May 1, 1994.

The Board observes that the appellant may have had excessive 
income prior to May 1994, but that the RO correctly conceded 
the benefit of the doubt to the appellant and granted one 
month of benefits.  As the appellant has an annual income 
that exceeds the applicable maximum annual pension rate, any 
further payment of pension benefits is legally precluded.  
The law in this case is dispositive; thus, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The payment of death pension benefits on behalf of the 
appellant's eligible children is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

